Citation Nr: 1604969	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-13 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to January 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for sinusitis.  A claim for service connection for sinus problems was received in March 2007.

In August 2009, January 2011, September 2011, and May 2014, the Board remanded the issue on appeal for additional development.  In the September 2011 remand, the Board recharacterized the issue on appeal as service connection for a sinus disorder, to include chronic sinusitis and chronic rhinitis.  An August 2015 rating decision granted service connection for chronic rhinitis.  As discussed below, the Board is granting service connection for sinusitis, constituting a full grant of the remaining benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.      

In an April 2008 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing at the local RO in Nashville, Tennessee before a Veterans Law Judge, which was subsequently scheduled for May 2009, and notice was sent to the Veteran.  In an April 2009 written statement, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2015).  

The issue of service connection for a heart disorder has been raised by the record and was previously referred by the Board to the agency of original jurisdiction (AOJ) for initial adjudication.  See May 2007 written statement, January 2011 Board decision.  The claims file does not reflect that service connection for a heart disorder has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

In the January 2011 decision, the Board also granted service connection for a bilateral ankle disorder; however, this allowance has not been implemented by the AOJ.  The AOJ should immediately implement the January 2011 Board decision grant of service connection for a bilateral ankle disorder. 


FINDINGS OF FACT

1.  Sinusitis was not "noted" at entry to active service in August 1965.  

2.  Sinusitis clearly and unmistakably existed prior to service.

3.  Sinusitis was not clearly and unmistakably not aggravated by service. 

4.  The Veteran's currently diagnosed sinusitis had its onset during service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board grants service connection for sinusitis, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Service Connection for Sinusitis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The Veteran essentially contends that, while the current sinusitis preexisted service, it was clearly aggravated during service.  See November 2007 notice of disagreement, April 2008 substantive appeal (on a VA Form 9), May 2010 written statement.  In a June 2009 written statement, the representative contended that VA failed to rebut the presumption of soundness by clear and unmistakable evidence and, as such, service connection for sinusitis should be granted.  

First, the Veteran has current diagnosed sinusitis.  See October 2009 and September 2011 VA treatment records, June 2015 VA medical opinion report. 

The Board finds that sinusitis clearly and unmistakably existed prior to active service.  On a June 1965 service enlistment physical examination report, the Veteran's sinuses were noted as clinically normal.  On an associated report of medical history (dated in August 1965), the Veteran endorsed sinusitis.  The reviewing physician noted a history of sinusitis NCD (not considered disabling).  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that preexisting sinusitis was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Service treatment records note repeated treatment and diagnoses of sinusitis.  On the January 1969 service separation physical examination report, the Veteran's sinuses were noted as clinically normal.  The reviewing doctor noted moderate sinusitis since childhood.  

At the April 2011 VA examination, the Veteran reported that, prior to entering service, he had recurrent sinusitis in childhood.  The VA examiner opined that the Veteran had a preexisting condition of recurrent sinus disease prior to service enlistment.  On a June 2015 VA medical opinion report, the VA examiner opined that the August 1965 enlistment examination report clearly and unmistakably demonstrated that the Veteran had a diagnosis of preexisting sinusitis.  At the August 2015 VA examination, the Veteran reported sinus problems prior to service.  Based on the above, the Board finds that the currently diagnosed sinusitis clearly and unmistakably preexisted prior to service.

As to the question of whether the evidence is clear and unmistakable that the preexisting sinusitis was not aggravated by service, the Board finds that the evidence of record does not demonstrate that the preexisting sinusitis was not clearly and unmistakably aggravated by service.  The evidence of record includes some evidence that the sinusitis was aggravated by (permanently worsened during) service.     

Evidence tending to show aggravation in service includes the multiple complaints of, diagnoses of, and treatments for, the sinusitis, including treatment with antihistamines and antibiotics.  On the June 1965 service enlistment physical examination report, the Veteran's sinuses were noted as clinically normal.  Conversely, a September 1968 service treatment record notes that examination of the paranasal sinuses reflected some slight clouding of the right side of the frontal sinus.  An impression of possible sinusitis involving the right side of the frontal sinus was noted.  A November 1969 service treatment record notes that there was a striking mucous membrane thickening in the right maxillary antrum and evidence of sinusitis involving the frontal sinuses.  An impression of acute sinusitis involving the frontal, ethmoid, and right maxillary sinuses was noted.  In constant to the June 1965 service enlistment physical examination report (which only contains the Veteran's endorsement of sinusitis, the January 1969 service separation examination report notes moderate sinusitis. 

In June 2015 VA medical opinion report, the VA examiner opined that the Veteran's sinusitis, which clearly and unmistakably preexisted service, was not aggravated beyond the natural progression by service; however, review of the VA examination report reflects that the VA examiner based this opinion on an "at least as likely as not" standard.  Rebutting the presumption of soundness on entry into service requires VA to show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The June 2015 VA examiner used the incorrect legal standard; therefore, the Board finds the opinion rendered to be inadequate.    

Further, the September 2009, April 2011, November 2011, and August 2015 VA examination reports provide opinions with respect to the (service-connected) chronic rhinitis and not whether the preexisting sinusitis clearly and unmistakably was not aggravated by service.  As there is not clear and unmistakable evidence that the Veteran's preexisting sinusitis was not aggravated by service, the Board finds that the presumption of sound condition regarding sinusitis at service entrance is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Because the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that sinusitis preexisted service and that it was not aggravated by service, the Veteran's claim becomes one of direct service incurrence.  See Wagner, 370 F.3d 1089.  In a November 2007 private medical opinion, Dr. A.B. opined that the Veteran's currently diagnosed sinusitis is related to the in-service treatment for sinusitis.  Dr. A.B. noted that the Veteran worked as a medic during service (which is supported by the DD Form 214 and service personnel and treatment records) and was frequently exposed to infections.  
Dr. A.B. noted that the service treatment records note multiple visits and treatment for sinusitis.     

Further, the evidence of record reflects treatment for, and diagnosis of, sinusitis in service, continuing treatment for sinusitis during active service, and continuing, post-service complaints of, diagnosis of, and treatment for sinusitis since service separation.  In a May 2007 written statement, the Veteran's brother-in-law, who knew the Veteran in 1969 (when the Veteran separated from service), reported that the Veteran had continuous sinus problems.  The Veteran has provided credible statements as well as lay histories provided to medical personnel that the sinusitis symptoms have been continuous since service.  See e.g., November 2011 VA examination report.  As such, resolving reasonable doubt in favor of the Veteran, direct service connection for sinusitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for sinusitis is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


